ORDER

LINN, Circuit Judge.
Cassandra A. Augustine moves for reconsideration of the court’s August 14, 2006 order dismissing her petition for review for failure to pay the docketing fee and file a Fed. Cir. R. 15(c) statement concerning discrimination. Augustine also moves for an extension of time to file her brief.
Augustine has now paid the docketing fee and filed the statement concerning discrimination.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted. The mandate is recalled, the court’s August 14, 2006 dismissal order is vacated, and the petition for review is reinstated.
(2) The motion for an extension of time is granted. Augustine’s brief is due within 60 days of the date of filing of this order.